            Case 2:20-cv-01272-MAK Document 20 Filed 07/07/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIANN T. MILLS                                 : CIVIL ACTION
                                                :
                      v.                        : NO. 20-1272
                                                :
AFSCME DISTRICT COUNCIL 33, et                  :
al.                                             :

                                             ORDER
       AND NOW, this 7th day of July 2020, upon considering the City of Philadelphia’s

Motion to dismiss (ECF Doc. No. 14) the second amended Complaint against it (ECF Doc. No.

13), Plaintiff’s Response (ECF Doc. No. 17), and for reasons in the accompanying

Memorandum, it is ORDERED:

       1.       The City’s Motion (ECF Doc. No. 14) is GRANTED and we dismiss Plaintiff’s

claims as we lack subject matter jurisdiction over the case; and,

       2.       The Clerk of Court shall close this case.



                                                      _________________________
                                                      KEARNEY, J.
